ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 8/23/19 wherein claims 2-9, 11, and 12 were amended.
	Note(s):  Claims 1-13 are pending.

APPLICANT’S INVENTION
The instant invention is directed to compounds having Formulae 1, 2, 3, and 6 as set forth in claims 1, 2, 3, 8, and 13.

RESPONSE TO APPLICANT’S ELECTION 
Applicant’s election with traverse of the species 
    PNG
    media_image1.png
    214
    595
    media_image1.png
    Greyscale
  in the reply filed on 1/6/22 is acknowledged.  The traversal is based on Applicant’s assertion that the full scope of the application may be examined without a serious burden.  Applicant’s assertion is found non-persuasive because (1) Applicant does not clearly define the variables, for example, the variables L14, L13, L10, L11, and L12 read on any linking group; any sugar residue which may optionally have other components attached thereto; five- and 6-membered rings containing sulfur; five-membered ring that may have a double bond 
Claims 1-12 read on Applicant’s elected species.  Initially, Applicant’s elected species was searched.  However, no prior art was found which could be used to reject the elected species.  Thus, the search was expanded to the species disclosed in Wilbur et al (Bioconjugate Chemistry, 2010, Vol. 21, No. 7, pages 1225-1238) below.  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
	Note(s):  Applicant’s elected species does not contain a detectable moiety.  Claim 13 is directed to a labeled substance. The elected species is non-labeled.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/042,534 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping compounds that comprise two bicyclo rings, spacers, and other components.  The claims differ in that those of the instant invention specifically disclose that a sugar residue is present whereas the copending application just disclose that one may have a group that has a functional group.  Thus, a skilled artisan would recognize that sugar residues have a functional group therein.  Hence, the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


IMPROPER MARKUSH REJECTION
Claims 1-12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of       
    PNG
    media_image2.png
    152
    94
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    150
    107
    media_image3.png
    Greyscale
is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The structures containing V1 
            In the instant case, if it is asserted that the claims share a common utility, namely they are used as clearing agents, therapeutics, and diagnostics, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is consistent from one structure to another is a ring containing a sulfur attached to a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond  and a sulfur atom alone are not responsible for the utility of the entire molecule.  In addition, ring structures optionally containing one or more heteroatom connected directly or indirectly to the carbon-carbon bond does not allow the genus to have an art recognized classification.  Hence, the Markush grouping is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-7 and 9-12:  Independent claim 1 is ambiguous for the following reasons.  The variable L13 is not defined.  There are not enough bonds attached to the carbon atom.  Did Applicant intend to write ‘CH2’ instead of ‘C’?  It is unclear what the metes and bounds of the term ‘sugar residue’ include as a residue be substituted and unsubstituted with various atoms.  It is unclear what specific substances Applicant is defining as ‘linkers’.  Thus, one cannot determine in a structure (e.g., see Applicant’s elected species) a distinction (the beginning and/or endpoints) between L10, L11, L12, and L13.  Thus, since claims 2-7 and 9-12 depend upon independent claim 1 for clarification, those claims are also vague and indefinite.
Claim 1, line 1:  The recites the limitation "the following formula (1)".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 2:  The recites the limitation "the following formula (2)".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2:  The claim is ambiguous because L13 is not defined and the carbon atom in the structure does not contain enough bonds.  Did Applicant intend to write ‘CH2’ instead of ‘C’?  
Claim 3, line 2:  The recites the limitation "the following formula (3)".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 3:  The claim is ambiguous because L13 is not defined and the carbon atom in the structure does not contain enough bonds.  Did Applicant intend to write ‘CH2’ instead of ‘C’?  
Claim 5, line 2:  The recites the limitation "the following formula".  There is insufficient antecedent basis for this limitation in the claim.  In addition, the claim is ambiguous because there is no period at the end of the sentence.  Thus, it is unclear whether Applicant intended to add more text to the sentence or not.
Claim 6, line 3:  The recites the limitation "the following formula".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8:  The claim recites the limitation "the following formulae" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12:  The claim is ambiguous because it is unclear what therapeutic and diagnostic components Applicant is referencing such that one has a therapeutic, in vivo diagnostic, or ex vivo diagnostic kit present.  In addition, it is unclear how one has a kit as it appears that the components are not in kit for (e.g., lyophilized) or make any reference to kit components (e.g., instructions, vials, and so forth).  Also, the claim is 

ESSENTIAL COMPONENTS ARE MISSING
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the components necessary to place in the kit. 

CLAIMS ARE NOT FURTHER LIMITING
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  (1) The claims are not further limiting of independent claim 1 because they only require the same components of claim 1 (no additional components are added to the claim).  In addition, the claims do not further limit independent claim 1 because in claim 9, the phrase ‘for clearing a fusion of a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilbur et al (Bioconjugate Chemistry, 2010, Vol. 21, No. 7, pages 1225-1238).
Wilbur et al disclose the synthesis of bis-biotin containing substances that are used in monoclonal antibody based pretargeting systems with streptavidin mutants (see entire document, especially, abstract).  In particular, Wilbur et al disclose the structure 
    PNG
    media_image4.png
    508
    555
    media_image4.png
    Greyscale
 (Figure 1, page 1226) wherein for Applicant’s variables Z1 and Z2 = oxygen; Y1 and Y2 = carbon; X1a, X2a, X1b, and X2b = NH; n1 and n2 = zero; V1 and V2 = sulfur; 
    PNG
    media_image5.png
    198
    285
    media_image5.png
    Greyscale
 = 
    PNG
    media_image6.png
    235
    434
    media_image6.png
    Greyscale
; 
    PNG
    media_image7.png
    58
    292
    media_image7.png
    Greyscale
  = 
    PNG
    media_image8.png
    112
    263
    media_image8.png
    Greyscale
.  


PRIORITY DOCUMENTS
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note(s):  It is duly noted that Applicant filed a priority document, Japan 2016-228810 on 11/25/16.  The priority document is note in English.  In addition, an English equivalent did not accompany the priority document.

COMMENTS/NOTES
It should be noted that no prior art was cited against Applicant’s elected species.  In particular, the elected species is free of the prior art of record because the prior art neither anticipates nor renders obvious the elected species.

For clarity of claim 8, Applicant should consider replacing lines 1-2 with ‘A compound selected form the group consisting of’.  In addition, after the first structure, Applicant may want to add ‘and’.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 25, 2022